Citation Nr: 1110112	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  06-26 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right knee disability, claimed as patellofemoral syndrome (PFS).

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for flat feet.

4.  Entitlement to an initial evaluation in excess of 10 percent for a low back disability.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1994 to August 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2005 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran requested a Travel Board hearing in connection with the current claims.  The hearing was scheduled and subsequently held in September 2008.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) and the hearing transcript is of record.  The Veteran submitted additional evidence with a waiver of RO jurisdiction following the conclusion of the hearing.  This evidence is associated with the claims file. 

During the hearing, the Veteran raised the issues of entitlement to service connection for an ankle disability, to include secondary to flat feet, and entitlement to service connection for tempomandibular joint (TMJ) dysfunction, to include as secondary to service-connected headaches.  The Veteran also raised the issue of entitlement to extraschedular consideration for his service-connected headaches.  In June 2008, the Board granted the Veteran a 50 percent evaluation for headaches, the highest schedular rating available, effective May 17, 2008.  A July 2008 rating decision subsequently implemented the Board's decision.

These issues were previously referred for any appropriate action.  See Board's April 2009 remand order.  Unfortunately, no action has been taken on these issues since the Board's April 2009 remand order.  Accordingly, the Board again refers these issues for any appropriate action.

The Veteran's claims were previously before the Board in April 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding private and VA treatment records, and affording the Veteran VA examinations.  The Board finds substantial compliance with the April 2009 remand order for the reasons discussed in greater detail below.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).   

The issues of entitlement to service connection for (1) a right knee disability, claimed as PFS, (2) a left knee disability, and (3) flat feet are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the low back disability was not manifested by incapacitating episodes, but the predominant range of motion of the thoracolumbar spine on forward flexion was greater than 30 degrees, but not greater than 60 degrees, and/or manifested by pain throughout the entire range of motion.


CONCLUSION OF LAW

The criteria for an initial evaluation of 20 percent for a low back disability, but not higher, are met for the entire period of time covered by the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.71a, Diagnostic Codes 5237, 5243 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected lumbar spine disability is worse than originally rated.  The Veteran was initially awarded service connection for a low back disability in the June 2005 rating decision currently on appeal.  The RO evaluated the Veteran's low back strain as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5237 (lumbosacral strain), effective September 8, 2004.  The Veteran was notified of this decision and timely perfected this appeal.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated by military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2010).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial ratings cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Based upon the guidance of the Court in Fenderson, and for the reasons discussed in greater detail below, the Board finds that staged ratings are not applicable in this case.  
 
Generally, "pyramiding," the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14 (2010).  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

The United States Court of Appeals for Veterans Claims (Court) has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation due to pain which is supported by adequate pathology and evidenced by the visible behavior of the Veteran undertaking the motion.  Weakness is also as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  See 38 C.F.R. § 4.40 (2010).  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  See 38 C.F.R. § 4.45 (2010).  It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

Effective September 26, 2003, the schedule for rating spine disabilities was changed to provide for the evaluation of all spine disabilities under the General Formula for Diseases and Injuries of the Spine (General Formula), unless the disability is rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (renumbered as Diagnostic Code 5243) (Formula Based on Incapacitating Episodes).  See 68 Fed. Reg. 51454- 51456 (Aug. 27, 2003) (effective September 26, 2003). 

The amended regulations established new diagnostic codes for the various spine disabilities and are codified at 38 C.F.R. § 4.71a (2010).  Other than a disability involving IVDS, the different disabilities are evaluated under the same rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237 Lumbosacral or cervical strain; Diagnostic Code 5238 Spinal stenosis;
Diagnostic Code 5239 Spondylolisthesis or segmental instability; 
Diagnostic Code 5240 Ankylosing spondylitis; Diagnostic Code 5241 Spinal fusion; 
Diagnostic Code 5242 Degenerative arthritis of the spine (see also diagnostic code 5003);
Diagnostic Code 5243 Intervertebral disc syndrome.

Under the new General Rating Formula for Diseases and Injuries of the Spine, (For diagnostic codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes): with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

A 10 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.  A 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned where there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

In addition, several notes outline additional guidance for applying the new rating formula.

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also, Plate V) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the total duration of incapacitating episodes over the past 12 months or by using the General Formula, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

An evaluation of 60 percent, the maximum schedular rating, requires IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An evaluation of 40 percent requires IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 20 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 10 percent evaluation requires IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  

In addition, several explanatory notes outline additional guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion for the thoracolumbar spine.  See 38 C.F.R. § 4.71a, Plate V (2010). 

Service treatment records (STRs) associated with the claims file showed that the Veteran was afforded a clinical evaluation and physical examination in July 1993 prior to entering service.  The clinical evaluation was normal and no back abnormalities were found at that time.  He presented to sick call in February 1995 after injuring his back while "climbing into his rack."  The impression was back strain.  The Veteran returned to sick call several more times that same month for follow-up appointments.  On February 12th, the Veteran indicated that his back was better, but still tight.  He denied any numbness or tingling as well as loss of bowel or bladder control.  A physical examination revealed evidence of point tenderness.  The impression was mid-back strain.  On February 21st, the Veteran reported a recurrence of back pain.  It was noted that he was working "in supply."  A physical examination showed tenderness to palpation.  Flexion was limited to 15 degrees.  No evidence of muscle spasm or spinal deformities was found.  The impression was back sprain. 

Additional STRs dated March 1995 showed the Veteran with subjective complaints of continued cramping or tightness in the back.  The Veteran had full range of motion and normal gait.  No evidence of muscle spasms, tenderness to palpation, edema, or deformities was found.  The impression was resolving back sprain.

The Veteran returned to sick call in February 1996 with subjective complaints of chronic back pain.  It was noted that the Veteran injured his back after a slip-and-fall accident.  The impression was contusion, right mid-back.  The Veteran sought additional care later that same month for continued symptoms related to the mid-back contusion.  The Veteran denied any bowel or bladder abnormalities, but stated that his mid-back symptoms had not improved.  A physical examination revealed tenderness to palpation in the mid-back and right paraspinal region.  The examiner also found evidence of mild edema, but there was no evidence of ecchymosis.  The impression was mid-back paraspinal strain.

The Veteran sustained another back injury in August 1996.  A physical examination showed tenderness to palpation of the left lateral lower back.  The Veteran's range of motion was described as "30%."  No evidence of spasm or neurological abnormalities was found.  The impression was mechanical low back strain.  The Veteran reported continued complaints of tightness and decreased range of motion at a follow-up appointment in August 1996.  The Veteran's range of motion was described as "guarded, 50%."  The impression was mechanical low back pain.  In October 1996, the Veteran's right lower lumbar paraspinal muscle was tender to palpation.  He had full range of motion to 90 degrees on flexion.  No evidence of active spasm, edema, or erythema was found.  The impression was mechanical low back pain.

The Veteran injured his back again in April 1997 after he fell down.  Lumbosacral tenderness was found on palpation, but no evidence of edema, erythema, or ecchymosis was found.  The impression was acute low back strain.  The Veteran was also afforded a clinical evaluation and physical examination in July 1997 prior to discharge from service.  The clinical evaluation was essentially normal and no back abnormalities were found at that time.  However, it was noted that the Veteran's past history was significant for recurrent low back pain, diagnosed as mechanical low back pain.  However, the examiner indicated that this condition was not considered disabling.

The first pertinent post-service evidence of record is dated December 2004.  
The Veteran was afforded a VA orthopedic examination and he reported developing sudden onset low back pain in 1996 after lifting.  He also experienced persistent low back pain since that time and stated that his symptoms were aggravated by bending and cold weather.  The Veteran denied weakness or numbness in the lower extremities as well as any bowel or bladder abnormalities.  It was noted that the Veteran worked as a corrections officer.  The Veteran was independent in the performance of activities of daily living (ADLs) and denied radiating pain to the lower extremities.  However, the Veteran did report increased pain and weakness following repetitive use and during flare-ups.  According to the Veteran, he missed six weeks of work in the past 12 months.  

A physical examination showed no gross deformities of the lumbar spine.  The Veteran's gait was normal and no assistive devices were used.  Range of motion on forward flexion was to 80 degrees with pain beginning at 40 degrees.  Extension was to 15 degrees with mild pain, while lateral bending was limited to 15 degrees bilaterally with associated posterior leg pain and bilateral flank pain.  Rotation was to 25 degrees bilaterally without significant increased low back pain.  The examiner also noted evidence of tenderness to palpation over the bilateral paraspinous muscles.  Straight leg raise testing was negative bilaterally.  The Patrick's test was also negative.  X-rays of the lumbar spine were unremarkable.  The impression was chronic low back pain, likely mechanical low back pain.  

The Veteran was also afforded a VA C&P neurological examination in December 2004.  He reported occasional radiating pain down both legs during back spasms due to sudden change of posture or prolonged sitting.  The Veteran's symptoms were also exacerbated by bending and stooping.  The Veteran's gait was normal, but the examiner observed tenderness over the L4-5 paravertebral muscles in the midline and on both sides.  Motor strength was 5/5 and "sensory was intact."  Range of motion was limited to 65 degrees on forward flexion (with pain beyond that range).  Extension was limited to 20 degrees, while lateral flexion was limited to 18 to 20 degrees.  Slight paraspinal muscle spasm was also found.  Straight leg raise testing was "up to 65 degrees bilaterally."  The Veteran was able to perform heel and toe walking with some difficulty.  The impression was chronic low back strain.  According to the examiner, the Veteran's back pain decreased his pain threshold and endurance as a result of repetitive use of the joint.  

The Veteran was also afforded a VA C&P spine examination in June 2006.  The examiner reviewed the claims file and noted that the Veteran sustained several back injuries in service, some of which required light duty assignments.  At present, the Veteran reported having low back pain, but he denied radiation to the extremities.  He also denied having any associated symptoms, including flare-ups.  He received no treatment for his back and used no assistive devices.  He denied gait problems as well as subsequent injury, trauma, or surgery.  It was noted that the Veteran worked as a juvenile corrections officer.  He was independent in his ADLs.  

Range of motion testing of the thoracolumbar spine showed forward flexion to 40 degrees.  Extension was also to 40 degrees, while lateral flexion was to 24 degrees bilaterally and rotation was to 20 degrees bilaterally.  The Veteran reported pain in the low back at the end of all movements.  Five repetitions revealed an increase in pain as well as an additional loss of range of motion of 10 degrees on extension.  The Veteran also experienced a mild increase in weakness and lack of endurance, but no evidence of fatigue was found.  The examiner also found objective evidence of painful motion, spasm, and tenderness.  No evidence of fixed deformity or vertebral fracture was found and the examiner identified pain as the "major functional impact."  A sensory examination was negative.  Motor strength was 5/5 and reflexes were +2 bilaterally.  Lasegue's sign was described as "not significant, positive in 60 degrees."  The Waddell test was negative.  X-rays of the lumbosacral spine were unremarkable.  The impression was lumbosacral strain twice during service and mid-back strain (1995-1997).  The examiner also diagnosed the Veteran as having residual mechanical low back pain syndrome.    

The Veteran submitted his substantive appeal in August 2006.  In particular, he reported having back problems in service for which he was placed on bedrest for "weeks at a time."  The Veteran also stated that he worked in a juvenile prison and that he stood for long periods of time.

The Veteran was afforded another VA C&P neurological examination in March 2007, but the examination report contained no references to his service-connected low back disability or residuals thereof.  However, motor strength was 5/5 and deep tendon reflexes were +2 and symmetrical in the lower extremities.  The Veteran's gait was normal and a sensory examination was intact to pinprick and light touch.  The impression was chronic migraine and tension headaches.

The Veteran presented to a VA medical facility in August 2008 for the purpose of establishing care.  The Veteran reported having a 15-year history of low back pain.  He denied any weakness in the limbs or any problems with urine retention or incontinence.  No edema, clubbing, or cyanosis was found in the extremities and the pedal pulses were present.  Motor strength was 5/5.  The Veteran had intact sensation, normal gait, and normal deep tendon reflexes.  The Babinski sign was negative.  The impression was low back pain. 

The Veteran testified before the undersigned VLJ in September 2008.  In particular, he recounted the numerous ways in which he injured his back in service.  He also testified that his job required a lot of driving as well as sitting for long periods of time.  These activities, according to the Veteran, caused his back to stiffen.  He also reported radiating pain down the back of his legs and stated that his job was "in jeopardy" because of missed time from work.
The Veteran was afforded another VA C&P spine examination in August 2009.  According to the Veteran, he had multiple occurrences of low back pain in service.  The Veteran reported having daily back pain which was exacerbated by running, prolonged walking, or prolonged sitting.  He denied radiating pain, bowel or bladder changes, incapacitating episodes, problems with repetitive use, weakness, flare-ups, job interference, or interference with ADLs.

A physical examination showed normal gait.  Deep tendon reflexes were "even at 2/4."  Muscle strength was 5/5 in the lower extremities.  The Veteran was able to go up on his toes and heels.  No pain on palpation, muscle spasms, deformities, axial tenderness, or cellulitis was found in the lumbosacral spine.  Forward flexion was limited to 70 degrees with pain, while extension was limited to 25 degrees with pain.  Rotation was to 30 degrees bilaterally, while left lateral flexion was to 25 degrees and right lateral flexion was to 30 degrees.  There was no additional limitation of function due to pain, fatigue, or lack of endurance following repetitive use.  X-rays of the lumbar spine were interpreted to show mild spondylitic changes.  The impression was lumbar degenerative disc disease (DDD). 

That same month, the Veteran submitted a statement in support of the current claim in which he indicated that this low back disability was manifested by shooting pain in the lower back and legs. 

VA administered another VA C&P examination in July 2010.  The Veteran stated that he had multiple episodes of low back pain in service.  At the time of the examination, he reported having pain which interfered with his job and daily activities.  His symptoms were exacerbated by sitting and standing and the Veteran's back pain affected the amount of time he could sit, stand, or work as a corrections officer.  He denied radiating pain, bowel or bladder changes, weakness, use of assistive devices, flare-ups, incapacitating episodes, hospitalizations, or surgery. 

A physical examination showed normal gait.  Motor  strength was 5/5.  No evidence of axial tenderness, deformity, cellulitis, pain on palpation, muscle spasms, atrophy, or scoliosis was found.  Range of motion on forward flexion was limited to 70 degrees, while extension was limited to 25 degrees.  Lateral flexion was limited to 25 degrees bilaterally, while rotation was limited to 30 degrees bilaterally.  The Veteran reported subjective complaints of pain on all ranges of motion.  There was no additional limitation of function due to pain, fatigue, or lack of endurance following repetitive use.  X-rays of the lumbar spine were interpreted to show mild facet arthropathy at L4-S1.  The impression was lumbar DDD.        

Resolving all doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports an initial evaluation of 20 percent for a low back disability, but not higher, for the entire period of time covered by the appeal.  

As noted above, a 20 percent evaluation is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   
  
Here, the Veteran's range of motion on forward flexion was found to be from 40 to 90 degrees with pain.  At times, the Veteran reported having pain throughout the entire range of motion.  See STRs; VA examination reports dated December 2004, June 2006, August 2009, and July 2010.  Resolving all doubt in the Veteran's favor, and in light of the objective evidence of record as well as the Veteran's subjective complaints, the Board finds that the Veteran is entitled to an initial evaluation of 20 percent for a low back disability, but not higher, for the entire period of time covered by the appeal.

The Veteran is not, however, entitled to an initial evaluation in excess of 20 percent for a low back disability for any period of time covered by the appeal.  In this regard, a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or for favorable ankylosis of the entire thoracolumbar spine.  Disability ratings in excess of 40 percent require unfavorable ankylosis.

The Board acknowledges that the Veteran had forward flexion to 15 degrees in service in February 1995.  However, this measurement appeared as an isolated finding not representative of the Veteran's overall disability picture.  Notably, aside from the February 1995 measurement, the Veteran's forward flexion for the period of time covered by the appeal ranged from 40 to 90 degrees even taking into consideration the Veteran's subjective complaints of painful motion.  See STRs; VA examination reports dated December 2004, June 2006, August 2009, and July 2010. Moreover, the record is silent for any diagnosis of or treatment for ankylosis of any kind for any period of time covered by the appeal.  Accordingly, the Board finds that the Veteran is not entitled to an initial evaluation in excess of 20 percent for any period of time covered by the appeal.

In the absence of a diagnosis of or treatment for ankylosis of any kind, the Board further finds that the Veteran is not entitled to an initial evaluation in excess of 40 percent for any period of time covered by this appeal.  The General Formula makes clear that an evaluation in excess of 40 percent requires unfavorable ankylosis.  However, STRs, post-service treatment records, and VA examination reports dated December 2004, June 2006, August 2009, and July 2010 revealed that the Veteran continued to have some range of motion in his spine.  There is also no indication that the Veteran's limited range of motion of the lumbar spine more nearly approximates the criteria for unfavorable ankylosis of either the entire thoracolumbar spine or the entire spine.  Accordingly, the Veteran is not entitled to an initial evaluation in excess of 20 percent for a low back disability for any period of time covered by this appeal.

The Board is aware that the Veteran has expressed his opinion regarding entitlement to an increased initial rating for his service-connected low back disability.  See statements and hearing testimony dated January and August 2006, June 2008, and September 2008.  The Court has in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  Here, the Veteran is competent to report symptoms of limitation of motion, fatigue, weakness, pain, and difficulty standing, etc.  The Board also finds these reports to be competent, credible and probative.  However, the Board finds that the Veteran's complaints in this regard are contemplated in the currently assigned initial disability rating.  To the extent that the Veteran's statements can be construed to be a claim for an initial rating in excess of that which is assigned by the Board, the Board finds that the Veteran's statements in this regard are outweighed by the other more probative evidence of record.

Specifically, the Board finds that the December 2004, June 2006, August 2009, and July 2010 VA C&P examination reports are highly probative evidence regarding the Veteran's limitation of motion and whether he has ankylosis of any kind as a result of his service-connected low back disability.  These examinations were conducted by medical professionals with specialized training and expertise and were based on an interview with and physical examination of the Veteran.  As such, the Board finds that the statements made by medical professionals regarding the Veteran's limitation of motion (and therefore, the absence of ankylosis) are entitled to greater weight than the Veteran's lay statements.

The Board has considered whether the criteria set forth in Diagnostic Code 5243 for IVDS are applicable in this case.  In light of the Veteran's diagnosed lumbar spine DDD, the Board finds that it is.  However, the rating formula for IVDS makes clear that incapacitating episodes of a varying number of weeks during the past 12 months are required.  In this case, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent under the rating formula for IVDS for any period of time covered by the appeal because there is no evidence in the Veteran's claims file to indicate that he experienced an incapacitating episode necessitating bedrest as required by Diagnostic Code 5243, Note 1 (i.e., bed rest prescribed by a physician and treatment by a physician).

The Board is aware that the Veteran reported on more than one occasion during the pendency of this appeal that he experienced symptoms which resulted in missed work.  For example, it was noted in December 2004 that the Veteran missed six weeks of work in the past 12 months due to back pain.  He also testified in September 2008 that his job was "in jeopardy" as a result of missed time from work.  While the Board is sympathetic to the Veteran's reported symptoms, Note 1 to Diagnostic Code 5243 makes clear that an incapacitating episode as defined by VA requires bedrest prescribed by a physician and treatment by a physician.  In this case, however, there is no indication contained in the claims file that the Veteran was directed by a physician to remain in bed at any time during the period of time covered by the appeal as a result of his service-connected low back disability.  Moreover, the Veteran specifically denied having any incapacitating episodes at the time of VA C&P examinations in August 2009 and July 2010.  Accordingly, an initial evaluation in excess of 20 percent for a low back disability, also diagnosed as lumbar DDD, is not warranted in this case under Diagnostic Code 5243.

The Board has also considered whether separate ratings are warranted for any neurologic abnormalities, to include bowel or bladder impairments, associated with the Veteran's service-connected low back disability.  The Veteran routinely denied having any bowel or bladder abnormalities associated with his service-connected low back disability and neurological examinations were routinely found to be normal.  See STRs; VA treatment records and examination reports dated December 2004, June 2006, March 2007, August 2008, August 2009, and July 2010.  

Although the Veteran reported occasional symptoms of radiating pain, the objective evidence of record described in detail above does not show that the Veteran has a neurological impairment, to include a bowel or bladder abnormality, as a result of his service-connected low back disability.  Furthermore, the Board finds that the Veteran's complaints in this regard are outweighed by the more probative medical evidence of record referenced above.  In particular, the Board finds the VA C&P examination reports to be highly probative evidence on the issue of whether the Veteran has a neurological abnormality associated with his service-connected low back disability because the examiners provided a rationale and relied on their professional training and expertise as well as an interview with and examination of the Veteran and review of the claims file (including pertinent medical history) before reaching these conclusions.  Accordingly, the Veteran is not entitled to a separate rating in this case for a neurological impairment, to include a bowel or bladder abnormality, as a result of his service-connected low back disability. 

The Board has also considered the guidance of 38 C.F.R. §§4.40, 4.45, 4.59, and Deluca.  The Board acknowledges that the Veteran's service-connected lumbar spine disability is manifested by objective medical evidence of painful decreased range of motion, tenderness, mild edema, spasm, and weakness.  The Board further acknowledges that the December 2004 VA C&P neurological examination showed that the Veteran's back pain decreased his pain threshold and endurance as a result of repetitive use of the joint.  Similarly, the June 2006 VA C&P examination revealed that the repetitive use resulted in increased pain, fatigue, lack of endurance, and an additional loss of range of motion of 10 degrees on extension.  Subsequent VA C&P examinations performed in August 2009 and July 2010, however, showed no additional limitation of function due to pain, fatigue, or lack of endurance following repetitive use.

In the Board's opinion, the Veteran's currently assigned initial disability rating contemplates the Veteran's functional loss due to painful, decreased range of motion, tenderness, spasm, lack of endurance, and fatigue.  Even taking these objective findings into account as well as the Veteran's subjective complaints, the Veteran's symptoms did not more nearly approximate the criteria for the next higher evaluation as there is no evidence of forward flexion that more nearly approximates 30 degrees, ankylosis, or IVDS of sufficient severity.

The Veteran also reported missing work or jeopardizing his continued employment as a result of missed work.  See December 2004 VA C&P orthopedic examination report; September 2008 hearing testimony.  However, the Board finds that the manifestations of the Veteran's service-connected low back disability are not unusual or exceptional to demonstrate that the rating schedule is inadequate for determining the proper level of disability.  His signs and symptoms as discussed above fit within the schedular criteria.  Moreover, the assignment of an initial 20 percent schedular disability rating shows that the Veteran has commensurate industrial impairment.  See also, 38 C.F.R. § 4.1 (2010) (noting that the percentage ratings represent as far as can be practically determined the average impairment in earning capacity resulting from service-related diseases and injuries and their residual conditions in civilian occupations).  As there is no indication in the record as to why the Veteran's case is not appropriately rated under the schedular criteria, extraschedular consideration is not warranted in this case.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).   
Finally, where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether a veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Evidence of record reflects that the Veteran remains employed as a corrections officer.  While the Veteran expressed concerns about his continued employment as a result of the severity of his service-connected low back disability, he has not alleged that he was unemployable during the course of the appeal due to this disability.  Therefore, TDIU is not raised by the record.

In summary, resolving all doubt in the Veteran's favor, the Board finds that he is entitled to an initial 20 percent evaluation, but not higher, for a service-connected low back disability.  The Veteran, however, is not entitled to an evaluation in excess of the currently assigned disability rating for any period of time covered by the appeal under any set of rating criteria.  The Board has applied the benefit-of-the-doubt doctrine in reaching these conclusions.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 (1996).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

With respect to the Veteran's initial increased rating claim for a low back disability, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the Board finds that the Veteran's claim has been substantiated, additional notice is not required.

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues has been obtained.  The Veteran's service treatment and post-service treatment records have been obtained.  The Veteran was afforded VA examinations in connection with the current claims.  These examinations evaluated the Veteran's disabilities in conjunction with his prior history and described them in sufficient detail so the Board's evaluation of them was an informed one.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

As noted above, the Veteran's claim was previously before the Board in April 2009 and remanded at that time for additional evidentiary development, to include obtaining outstanding private and VA treatment records, and affording the Veteran VA examinations.  VA requested outstanding VA medical treatment records pertaining to the Veteran dated from September 16, 2008.  Correspondence from VA dated November 2008 and April 2010 indicated that all available records were provided.  It also appears that no additional VA treatment records were received since September 16, 2008.  Moreover, however, the Veteran has also no identified any outstanding VA treatment records since that date.  The request for private records, if any, pertained to the Veteran's service connection claims for a bilateral knee disability and flat foot disability, not his initial increased rating claim for a back disability.  The Veteran was also afforded the requested VA examinations in connection with these claims.  Accordingly, the Board finds substantial compliance with the April 2009 remand order.  D'Aries, 22 Vet. App. at 105; Dyment, 13 Vet. App. at 146-47.  The Board also finds that VA has complied, to the extent required, with the duty-to- assist requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).
    

ORDER

An initial evaluation of 20 percent for a low back disability, but not higher, is granted.


REMAND

I.  Bilateral Knees

The Veteran testified in September 2008 that his claimed bilateral knee disability was secondary to his service-connected headaches.  In particular, the Veteran alleged that he fell off of a pallet at work after losing his vision due to his service-connected headaches.  This fall, in the Veteran's opinion, led to injury of the knees. See Transcript, p. 3.  To date, however, this aspect of the Veteran's claim has not been sufficiently developed.  Preliminarily, the Veteran should be provided with a duty-to-inform notice regarding his service connection claims for a bilateral knee disability that complies with the Veterans Claims Assistance Act (VCAA).  Thus, the RO/AMC should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate a service connection claim for bilateral knee disability on direct, presumptive, and secondary bases (to include as secondary to service-connected headaches). 

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § C.F.R. § 3.159 (2010).  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Although the Veteran was afforded a VA C&P joints examination in July 2010, the examiner did not address the issue of secondary service connection.  Accordingly, the Veteran should be provided a new VA examination to address this issue.    

II.  Flat Feet

As noted above, the Veteran's claim of entitlement to service connection for flat feet was previously before the Board in April 2009 and remanded for additional evidentiary development.  The requested development included affording the Veteran a VA to ascertain the nature and etiology of his currently diagnosed flat feet and their relationship to service, if any.

In this regard, the Veteran was afforded a VA examination in August 2009.  The examiner diagnosed the Veteran as having pes planus, but stated that this disability was not due to his military service.  In support of this contention, the examiner stated that the Veteran's pes planus resulted from the "congenital shape" of his feet.  Furthermore, the examiner found no evidence of foot pain or foot trauma in service to cause pes planus.  

VA administered another foot examination in July 2010.  The Veteran stated that he was told during his "Navy exit interview" that he had bilateral flat feet.  X-rays of the Veteran's feet showed a moderate plantar calcaneal spur of the left foot and tiny posterior and plantar calcaneal spurs of the right foot.  No evidence of pes planus, hallux valgus, or significant joint space narrowing was found.  In the absence of pes planus, the examiner rendered no diagnosis, and therefore, no opinion at that time.

VA has a duty to assist veterans to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green, 1 Vet. App. at 124. However, where a medical examination does not contain sufficient detail to decide the claim on appeal, the Board must return the report as inadequate for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (noting that once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that a medical opinion that contains only data and conclusions is not entitled to any probative value; there must be factually accurate, fully articulated, sound reasons for the conclusion).

In light of the August 2009 VA examiner's comments regarding the Veteran's pes planus and its relationship to the "congenital shape" of his feet, the Board finds that another VA examination is necessary to determine the nature and etiology of the Veteran's currently diagnosed pes planus and its relationship to service, if any.  The Board is aware that, in the absence of a superimposed disease or injury, congenital or developmental defects, refractive errors of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  Although no evidence of bilateral pes planus was noted in service, the Veteran stated at the time of discharge from service that he had "a low arch in my feet" which resulted in blisters, corns, and calluses.  Thus, another VA examination is required to determine whether the Veteran's pes planus is a congenital defect or disease process and whether there was a superimposed disease or injury in service that resulted in additional disability.

The Veteran receives medical care through VA. VA is required to make reasonable efforts to help the Veteran obtain records relevant to his claim, whether or not the records are in Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO/AMC should request all VA medical records pertaining to the Veteran that date from September 16, 2008.

The Veteran should also be contacted and asked to identify any and all outstanding VA and non-VA records pertaining to his flat feet and knees.  In addition, the Veteran should be notified that VA's attempts to obtain private treatment records from the Capital Health Center in Trenton, New Jersey have been unsuccessful in that VA was informed that it had no records on file pertaining to the Veteran.  See November 2004 statement.  

The Veteran should also be provided with a duty-to-inform notice regarding his service connection claim that complies with the VCAA.  Thus, the RO should provide the Veteran with complete VCAA notification and inform him of the type of information and evidence needed to substantiate a service connection claim for bilateral flat feet on direct and presumptive bases.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all VA and non-VA sources of treatment for his flat feet and bilateral knees since his discharge from active service that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records.  All efforts to obtain these records should be fully documented.  If these records cannot be obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2010).  In addition, the Veteran should be notified that VA's attempts to obtain private treatment records from Capital Health Care in Trenton, New Jersey were unsuccessful in that VA was informed that it had no records on file pertaining to the Veteran.  See November 2004 statement.

2.  Send a duty-to-inform notice to the Veteran pursuant to the Veterans Claims Assistance Act.  The notice letter must provide information about the type of evidence necessary to establish service connection for (1) bilateral knee disability on direct, presumptive, and secondary bases (to include as secondary to service-connected headaches); and (2) bilateral flat feet on direct and presumptive bases.

3.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from September 16, 2008.  If no such records exist, a notation indicating as such should be included in the claims file.

4.  After the above development is completed, schedule the Veteran for a VA examination to ascertain the nature and etiology of his currently diagnosed bilateral knee disabilities and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

In particular, the examiner is asked to express an opinion as to whether the Veteran's currently diagnosed bilateral knee disability is proximately due to, the result of, or caused by the Veteran's service-connected headaches.  If not, the examiner is then asked to express an opinion as to whether the bilateral knee disability is aggravated by (i.e., permanently worsened) his service-connected headaches.  The examiner must provide a complete rationale for any stated opinion.

5.  Schedule the Veteran for a VA foot examination to ascertain the nature and etiology of his currently diagnosed bilateral pes planus and their relationship to service, if any.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder has been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

The examiner is asked to express an opinion as to whether the currently diagnosed bilateral pes planus (or any other foot disability diagnosed on examination) is a congenital/developmental defect or a disease process.  If the examiner determines that the bilateral foot disability is a congenital/developmental defect, the examiner is asked to indicate whether there was a superimposed disease or injury in service that resulted in additional disability, including but not limited to the Veteran's subjective complaints related to low arches prior to discharge from service.  See July 1997 Report of Medical Assessment.  

If the examiner determines that the foot disability is not a congenital/developmental defect/disease, the examiner should indicate whether this disability is at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's period of active military service, including but not limited to his subjective complaints related to low arches.  The examiner must consider the Veteran's reports of a continuity of symptoms since service in offering the opinion.  The examiner must provide a complete rationale for any stated opinion.

6.  After the requested examinations have been completed, the examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  The examination reports should be returned to the examiner if they are deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions, undertake any other development action that is deemed warranted, and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


